Citation Nr: 1437708	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to September 19, 2000 for the grant of service connection for right elbow cubital tunnel syndrome. 

2.  Entitlement to an effective date prior to September 19, 2000 for the grant of service connection for status post fracture dislocation of the right elbow with degenerative joint disease.

3.  Entitlement to an effective date prior to September 19, 2000 for the grant of service connection for status post fracture of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Veteran testified at a June 2014 Board videoconference hearing.  The hearing transcript is of record.  

During a June 2014 Board hearing, the Veteran's representative indicated that an increased rating for a service-connected right wrist disability was on appeal, and that the Veteran should be afforded a VA examination to address nerve pain or neuropathy associated with his service-connected right elbow disability.  The Veteran, however, did not perfect his appeal for an increased rating for right elbow cubital tunnel syndrome, and issues of entitlement to an increased rating for status post fracture of the right wrist, and for status post fracture dislocation of the right elbow with degenerative joint disease are not on appeal.  Accordingly, the Board does not have jurisdiction over these issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO granted service connection for status post dislocation of the right elbow with degenerative joint disease and for status post fracture of the right wrist, both effective September 19, 2000, the date of the Veteran's claim.  

2.  The Veteran did not submit a timely appeal to the May 2001 rating decision.

3.  In a November 2001 rating decision, the RO granted service connection for right elbow cubital tunnel syndrome, secondary to the service-connected right elbow disability, effective September 19, 2000.

4.  The Veteran appealed the earlier effective date assigned for service connection for right elbow cubital tunnel syndrome in the November 2001 rating decision, but withdrew his appeal in October 2003,  prior to certification to the Board.   

5.  In May 2007, VA received a statement from the Veteran, construed as a request for an effective date prior to September 19, 2000 for the grant of service connection for right elbow cubital tunnel syndrome, status post fracture dislocation of the right elbow with degenerative joint disease, and status post fracture of the right wrist. 

5.  The freestanding claims for an earlier effective date for the grant of service connection for right elbow cubital tunnel syndrome, status post fracture dislocation of the right elbow with degenerative joint disease, and status post fracture of the right wrist are legally barred.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date for the award of service connection for right elbow cubital tunnel syndrome is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The claim for an earlier effective date for the award of service connection for status post fracture dislocation of the right elbow with degenerative joint disease is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The claim for an earlier effective date for the award of service connection for status post fracture of the right wrist is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  In this case, VCAA notice is not required because the Board is denying the earlier effective date appeals as a matter of law, and not based upon consideration of the evidentiary record.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

Law and Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2013).  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2) (2013).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  
38 C.F.R. § 3.400(b)(2) (2013).

A decision assigning an effective date for a service-connected disability becomes final when the decision is not appealed, and an appellant can only attempt to overcome finality of the decision by a request for revision based on clear and unmistakable error, or by a claim to reopen based upon new and material evidence. However, because the proper effective date for an award based on claim to reopen could be no earlier than the date on which that claim was received, only a request for revision based on clear and unmistakable error could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006). 

The Veteran submitted an initial claim for service connection for fractures of the right arm and elbow, received on September 19, 2000.  In a May 2001 rating decision, the RO granted service connection for status post dislocation of the right elbow with degenerative joint disease and status post fracture of the right wrist, both effective September 19, 2000, the date of the Veteran's claim.  The Veteran did not submit a timely appeal to the the May 2001 rating decision, and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  

In June 2001, the Veteran submitted a claim for secondary service connection for nerve damage to the right elbow.  In a November 2001 rating decision, the RO granted service connection for right elbow cubital tunnel syndrome, secondary to his service-connected right elbow disability, effective September 19, 2000.  The Veteran appealed the effective date assigned for service connection for right elbow cubital tunnel syndrome in the November 2001 rating decision, but withdrew his appeal prior to certification of the appeal to the Board.  During an October 2003 hearing before a Decision Review Officer, held at the RO, the Veteran reported that he was withdrawing his appeal for an earlier effective date for the grant of service connection.  In an October 2003 written statement, submitted that same day, the Veteran withdrew the appeal for entitlement to an earlier effective date for the grant of service connection for right elbow cubital tunnel syndrome.  The claim for an earlier effective date for right elbow cubital tunnel syndrome was not certified to the Board in an August 2004 Certification of Appeal (VA Form 8).  

The Board finds that the Veteran's October 2003 written statement satisfies the requirements of 38 C.F.R. § 20.204 for the withdrawal of an appeal at the AOJ prior to transfer to the Board, and the withdrawal became effective when it was received at the AOJ on October 8, 2003.  See 38 C.F.R. § 20.204 (b)(2) and (3) (2013).  Accordingly, the Board finds that the appeal for an earlier effective date for the grant of service connection for right elbow cubital tunnel syndrome was properly withdrawn.  A withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and the substantive appeal as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).  Therefore, upon the Veteran's withdrawal of the appeal for an earlier effective date for the grant of service connection, the RO's November 2001 decision became final.  See 38 C.F.R. §§ 20.200, 20.1103.

In May 2007, VA received a statement from the Veteran, which the RO construed as a request for an effective date prior to September 19, 2000, for the grant of service connection for (1) right elbow cubital tunnel syndrome, (2) status post fracture dislocation of the right elbow with degenerative joint disease, and (3) status post fracture of the right wrist.

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date for the award of service connection for right elbow cubital tunnel syndrome, status post fracture dislocation of the right elbow with degenerative joint disease, and status post fracture of the right wrist; however, the United States Court of Appeals for Veterans Claims has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); see also Rudd, supra.  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there are no valid claims for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal for an earlier effective date prior to September 19, 2000 for the award of service connection for right elbow cubital tunnel syndrome is dismissed. 
	
The appeal for an earlier effective date prior to September 19, 2000 for the award of service connection for status post fracture dislocation of the right elbow with degenerative joint disease is dismissed.

The appeal for an earlier effective date prior to September 19, 2000 for the award of service connection for status post fracture of the right wrist is dismissed.





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


